DETAILED ACTION
  
1. This communication is in response to the amendment filed on 10/20/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

2. Status of the claims:
                                Claims 1-2, 4 and 7-19 are amended.
                                Claims 1-19 are pending.

Response to Argument
3. As per claims 1-19, Applicant's arguments filed 10/20/2020 have been fully considered but are moot in view of the new grounds of rejection.


Note: In BROWN, the categories of the content items in the workspace are: document, email, 
          chat, to-do-items, and social network updates/posts

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness. 

4b. This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4c. Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Phan et al. (hereinafter “Phan”) (US 2013/0006986 A1), an IDS provided reference in view of BROWN   (US 2015/0363733 A1).      

Regarding claim 1, Phan discloses a computing device, the computing device comprising:
 
        an electronic processor operatively coupled to a display, the electronic processor (Phan discloses a microprocessor  communicated with an hand –held device having a display (Phan, [0015])) configured to receive an electronic content item associated with an electronic message sent by or received by a user (Phan discloses a user receiving a content item in a text message  (Phan, [0018]));   
        analyze textual data and metadata associated with the electronic content item and the electronic message (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028]));  
generate a project workspace based on information associated with one selected from a group consisting of the user , the electronic content item, and the electronic message (Phan discloses a project workplace being generated by using classifying content item (information) obtained from a smart phone (user computing device) (Phan, [0046])); and  
         cause display of the project workspace in a[[the]] graphical user interface displayed on the display (Phan discloses  a document in a given project workplace is presented to a user using a user interface (Phan, [0039])).  

          Phan does not disclose automatically label the electronic content item as belonging to and being accessible within one of a plurality of subtopics of the project workspace based on an action taken by the user corresponding to a responsibility of the user in relation to a group of users associated with the project workspace. 

          BROWN discloses automatically label  the electronic content item as belonging to and being accessible within one of a plurality of subtopics of the project workspace based on an action taken by the user corresponding to a responsibility of the user in relation to a group of users associated with the project workspace (BROWN discloses that data items are  automatically tagged with a workspace IDs that belonging to one of the subtopics of the workspace (such as emails, chats, to-do-items) when the data items (such emails, documents, and  social networking  posts) are processed  by an end user that replies or updates the project workspace ( an end user replying to an email is equated to an action made to the end user to access the workspace) (BROWN, [0061])).  
 
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to identify properly data items when they are sent by a user that enters the data items to a workspace by tagging the data items with tags associated with to the proper project workspace subgroup in a project workspace by doing so data items will be assigned automatically to proper subgroup of a project workspace.  

Regarding claim 2, Phan and BROWN disclose the computing device of Claim 1.

          Phan does not disclose wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a characteristic associated with the user.  

          BROWN discloses wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a characteristic associated with the user (BROWN discloses an email being tagged automatically  with an workspace ID of the project workspace it belongs to based given user associated with the email (BROWN, [0063]) where automatically tagged is equated to automatically labeled).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to identify properly  that a data item belongs to a project workspace by automatically tagged the data item  when a user enters the data item in a project workspace, by doing so the data item would be assigned automatically to subgroup of the project workspace it belongs to. 

Regarding claim 3, Phan and BROWN disclose the computing device of Claim 1, wherein the group of users includes a social group associated with the user (Phan discloses a project team having data related to user action within that team, such as meeting information and tasks (Phan, [0026])).   

Regarding claim 4, Phan and BROWN disclose the computing device of Claim 1, wherein the project workspace further comprises  a plurality of content items related to an extrinsic data and an intrinsic data associated with the user (Phan discloses content items that are associated with a new workplace where a user generate item (intrinsic data based on specification) and being part of a group of the users that are part of the new project workplace 

Regarding claim 5, Phan and BROWN disclose the computing device of Claim 1, wherein the project workspace comprises a plurality of groups, the plurality of groups associated with a plurality of privacy settings (Phan, [0025]); in addition in [0061] privacy setting are disclosed for users including users of the workplace ).   

Regarding claim 6, Phan and BROWN disclose the computing device of Claim 1, wherein the electronic content item is at least one selected from the group consisting of an electronic document, a meeting request, a task item, a calendar item, an electronic mail, a text message, and data related to a social networking application associated with the user (Phan discloses calendar information, mail item, document (Phan, [0026])).   

Regarding claim 7, Phan and BROWN disclose the computing device of Claim 1.

          Phan does not disclose wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  textual data contained in the electronic content item matches a previously classified electronic content item in the project workspace.     

          BROWN discloses wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  textual data contained in the electronic content item matches a previously classified electronic content item in the project workspace (in addition of what was said in claim 1 about the accessing of the workspace, BROWN discloses automatically tags data items associated with workspace IDs by analyzing keywords in the data items (BROWN, [0086])).      



Regarding claim 8, Phan and BROWN disclose the computing device of Claim 1. 

          Phan does not disclose wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  metadata associated with the electronic content item matches a previously classified electronic content item in the project workspace.    

          BROWN discloses wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  metadata associated with the electronic content item matches a previously classified electronic content item in the project workspace (in addition of what was said in claim 1 about the accessing of the workspace, BROWN discloses automatically tags items data associated with a workspace ID by analyzing metadata in the data items (BROWN, [0086])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the emails sent to the project workspace by doing so data items will be assigned automatically to subgroup of a project workspace. 
 
Regarding claim 9, a method for categorizing electronic content, the method comprising:
receiving, with an electronic processor, a first plurality of electronic content items associated with a first plurality of electronic messages (Phan discloses electronic mail having content items being received by a mobile device   (Phan, [0022], Fig.2));  
      analyzing, with the electronic processor, textual data and metadata associated with the first plurality of electronic content items and the first plurality of electronic messages (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028]));
     generating, with the electronic processor, a project workspace based on information associated with one selected from a group consisting of a user of a computing device (Phan discloses a project workplace being generated by using classifying content item (information) obtained from a smart phone (user computing device) (Phan, [0046])), the first plurality of electronic content items, and the textual data and the metadata associated with the first plurality of electronic content items and the first plurality of electronic messages (Phan discloses  content items, text messages , metadata  associated with content items (Phan, [0026], [0028]));  and 
     causing display of the project workspace, a second plurality of electronic content items, and a second plurality of electronic messages associated with the project workspace (Phan discloses a document in a given project workplace is presented to a user using a user interface; new content items with the data project; new content items are the second plurality of content items (Phan, [0039])).    

               Phan does not disclose categorizing, with the electronic processor, the first plurality of electronic content items and the first plurality of electronic messages as belonging to and being accessible within the project workspace based on an action taken by the user of a computing device corresponding to a responsibility of the user in relation to a group of users associated with the project workspace. 

                BROWN discloses categorizing, with the electronic processor, the first plurality of electronic content items (BROWN discloses data items associated with a workspace project are grouped in the following categories: emails, document, chats, social network updates/posts where individual data items having workspace ID tags are grouped (BROWN, [0080]); where  and the first plurality of electronic messages as belonging to and being accessible within the project workspace based on an action taken by the user of a computing device corresponding to a responsibility of the user in relation to a group of users associated with the project workspace (in addition, BROWN discloses someone that organizes conference workspace 310b about self-education video communicating with a user participating on the conference ( where the conference workspace 310b organizer has the responsibility of organizing the conference for the users participating in the conference) (BROWN, [0057])). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by doing so the data items will be assigned automatically to a subgroup of a project workspace. 
 
Regarding claim 10, Phan and BROWN disclose the method of Claim 9, wherein receiving the first plurality of electronic content items comprises  receiving electronic content items selected from a group consisting of an electronic document, a meeting request, a task item, a calendar item, an electronic mail, text message, and data related to a social networking application associated with the user (Phan discloses calendar information, mail item, document (Phan, [0026])).    

Regarding claim 11, Phan and BROWN disclose the method of Claim 9.

               Phan does not disclose wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that textual data contained in the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace.  

wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that textual data contained in the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace (in addition of what was disclosed in claim 9 about the first plurality of contents, BROWN discloses  in communication sessions such as chats sessions, data items of an incoming email is entered in a project workspace after being identified as associated with data items in a particular existing workspace emails by scanning text of the incoming data for keywords  (by identifying the keyword in the incoming email a determination is done about the keyword in the email) (BROWN, [0049])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by analyzing the text in the data items by doing so data items will be assigned automatically to a subgroup of a project workspace.    

Regarding claim 12, Phan and BROWN disclose the method of Claim 9. 

              Phan does not disclose wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that the metadata associated with the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace.    

              BROWN discloses wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that the metadata associated with the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace (in addition of what was disclosed in claim 9 about the first plurality of contents, BROWN discloses  in 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the emails sent to the project workspace by doing so data items will be assigned automatically to a subgroup of a project workspace.       

Regarding claim 13, Phan and BROWN disclose the method of Claim 9.

             Phan does not disclose wherein categorizing the first plurality of electronic content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace when the textual data and metadata associated with the first plurality of electronic content items comply with a rule for classifying the first plurality of electronic content items. 

                BROWN discloses wherein categorizing the first plurality of electronic content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace when the textual data and metadata associated with the first plurality of electronic content items comply with a rule for classifying the first plurality of electronic content items  (BROWN discloses  in communication sessions such as chats sessions, data items entered in a project workspace being identified as being associated with data items in a particular existing workspace emails by scanning text in the data items for keyword (BROWN, [0049]); where in [0063] data items rules is ruled for activate a workspace; when in [0028] data items are metadata).   


     
Regarding claim 14, Phan and BROWN disclose the method of Claim 13, further comprising: storing the second plurality of electronic content items and textual data and metadata associated with the second plurality of electronic content items with the first plurality of electronic content items and the first plurality of electronic messages in  the project workspace (Phan discloses storing new contents on a specific project workplace based on information in that specific project workplace (Phan, [0026]) new content items with the data project disclosed in [0039]; new content items are the second plurality of content items)   

Regarding claim 15, Phan discloses a non-transitory computer-readable medium containing computer- executable instructions that when executed by one or more processors cause the one or more processors (Phan discloses a computer storage having instructions that are executed by a computer process  (Phan, [0053]) to:

     receive an electronic content item (Phan discloses a user receiving a content item in a text message  (Phan, [0018])); analyze textual data and metadata associated with the electronic content item (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028]));  generate a project workspace based on an action taken by the user of a computing device corresponding to a responsibility of the user in relation to a group of users associated with the project workspace (Phan discloses a project workplace being generated by using classifying content item (information) obtained from a smart phone (user computing device) (Phan, [0046])); and cause display of the project workspace (Phan discloses  a document in a given project workplace is presented to a user using a user interface (Phan, [0039])).     

categorize the electronic content item as being accessible within the project workspace based on an action taken by the user of a computing device corresponding to a responsibility of the user in relation to a group of users associated with the project workspace.   

             BROWN discloses categorize the electronic content item as being accessible within the project workspace based on an action taken by the user of a computing device corresponding to a responsibility of the user in relation to a group of users associated with the project workspace (BROWN discloses data items associated with a workspace project are classified as document, emails, chats, social network updates/posts where individual data items have workspace ID tags (BROWN, [0080])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to identify properly data items when a user enters them in a project workspace by doing so data items will be assigned automatically to a subgroup of a project workspace. 

Regarding claim 16, Phan and BROWN disclose the non-transitory computer-readable medium of Claim 15.

             Phan does not disclose wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the  textual data associated with  the electronic content item matches one or more previously classified electronic content items in the project workspace.    

                BROWN discloses wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the  textual data associated with  the electronic content item matches one or more previously classified electronic content items in the project workspace (in addition of what was said in claim 15 about accessing the project workspace,, BROWN discloses  in communication sessions such as chats sessions, data items of an incoming email is entered in a project workspace after being identified as associated with data items in a particular existing workspace emails category by scanning text of the incoming data for keywords  (by identifying the keyword in the incoming email a determination is done about the keyword in the email) (BROWN, [0049])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters them in a project workspace by doing so data items will be assigned automatically to subgroup of a project workspace. 
   
Regarding claim 17, Phan and BROWN disclose the non-transitory computer-readable medium of Claim 15.

             Phan does not disclose wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the metadata associated with the electronic content item matches one or more previously classified electronic content items in the project workspace.   

            BROWN discloses wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the metadata associated with the electronic content item matches one or more previously classified electronic content items in the project workspace (in addition of what was said in claim 15 about accessing the project workspace, BROWN discloses  in communication sessions such as chats sessions, data items entered in a project workspace being identified as being associated with data items in a particular existing workspace emails by scanning text in the data items for keyword (BROWN, [0049]); where in [0063] data items rules is ruled for activate a workspace; when in [0028] data items are metadata).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the emails sent to the project workspace by doing so data items will be assigned automatically to a subgroup of a project workspace.     
 
Regarding claim 18, Phan and BROWN disclose the non-transitory computer-readable medium of Claim 15.

              Phan does not disclose wherein categorizing the electronic content item includes categorizing  the electronic content item  as being accessible within the project workspace when the textual data and the metadata for the electronic content item comply with one or more rules for classifying the electronic content item.    

            BROWN discloses wherein categorizing the electronic content item includes categorizing  the electronic content item  as being accessible within the project workspace when the textual data and the metadata for the electronic content item comply with one or more rules for classifying the electronic content item (in addition of what was said in claim 15 about accessing the project workspace, BROWN discloses  in communication sessions such as chats sessions, data items entered in a project workspace being identified as being associated with data items in a particular existing workspace emails by scanning text in the data items for keyword (BROWN, [0049]); where in [0063] data items rules is ruled for activate a workspace; when in [0028] data items are metadata).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the 
    
Regarding claim 19, Phan and BROWN disclose the non-transitory computer-readable medium of Claim 15, wherein generating the project workspace further includes generating the project workspace based on one selected from a group consisting of information associated with the user of the computing device (Phan discloses a project workplace being generated by using classifying content item (information) obtained from a smart phone (user computing device) (Phan, [0046])), the textual data associated with the electronic content item (Phan discloses  content items, text messages , metadata  associated with content items (Phan, [0026], [0028])), and the metadata associated with the electronic content item (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028])).      
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455